DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending and examined below. This action is in response to the claims filed 12/13/19.

Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites the claim element prevent setting the regulation height until after a predetermined time passes during which no object is detected by the rear sensor, and it is unclear as to what the object being detected is and how it affects the setting of the regulation height.  In preceding claim 1, the regulation height is determined based on the height detected by the rear sensor which has already detected an object.  It is unclear as to how the sensor sets the height when it detects an object and also needs to wait until it does not detect an object.  Therefore, object is being interpreted utilizing BRI as a “variation” or “anomaly”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Weidenback et al. (US 2020/0029484).

Regarding claim 1, Weidenback discloses an agricultural work implement position control system including a work vehicle comprising: a travelling vehicle body (Figs. 1-2); 
a work machine mounted on a rear portion of the travelling vehicle body configured to be lifted and lowered (Figs. 1-2, ¶15, and ¶51-52 - the implement 102 corresponding to the recited work machine mounted on the rear portion where the agricultural implement is raised, lowered or maintained based on the selected distance); 
a control unit configured to control lifting and lowering of the work machine (Figs. 1-2, ¶15-16, and ¶51-52 - the implement 102 corresponding to the recited work machine mounted on the rear portion where the agricultural implement is raised, lowered or maintained based on the selected distance); and 
a rear sensor provided on the rear portion of the travelling vehicle body and configured to detect an object behind the travelling vehicle body, wherein the control unit is configured to (Figs. 1-2 and ¶50-52 -  distance sensors 108 corresponding to the recited rear sensor provided on the rear portion of the traveling vehicle body configured to sense the  terrain contour 112 as well as crops or crop canopy between the ground (terrain 110) and the sensors 108 corresponding to the recited object behind the traveling vehicle body): 
set a regulation height based on a height where the rear sensor detects the work machine while the work machine is lifted (¶63 - specified target distance corresponding to the recited regulation height based on boom height corresponding to the recited lifted work machine), and 
regulate lifting of the work machine during work in such a manner that a height of the work machine is kept less than or equal to the regulation height (¶63 - guiding he implement, such as the boom 106, toward the specified target distance where guiding the implement to the target distance corresponding to the recited equal to the regulation height).

Regarding claim 2, Weidenback further discloses the control unit is configured to set the regulation height based on results of detection by the rear sensor obtained by performing trial lifting of the work machine a plurality of times (¶53-55 – ground distance and specified target distance is measured based on confidence measurement which is based on measurement consistency corresponding to the recited plurality of trial lifting measurement times).

Regarding claim 3, Weidenback further discloses the control unit is configured to stop setting the regulation height if there are variations beyond a predetermined range in the results of detection by the rear sensor obtained by performing trial lifting of the work machine the plurality of times (¶13-14 – lower confidence measurement corresponding to the recited higher variations beyond a range of results detected by the rear sensor are disregarded for calculations corresponding to the recited stopped setting regulation height).

Regarding claim 4, Weidenback further discloses a lift arm provided on the rear portion of the travelling vehicle body and configured to lift and lower the work machine by pivoting about a fulcrum (¶60 – boom corresponding to the recited lift arm provided on the rear portion of the traveling vehicle body and pivot point of the boom corresponding to the recited fulcrum); and 
a lift arm sensor for detecting a pivot angle of the lift arm about the fulcrum, wherein 
the control unit is configured to control the pivot angle of the lift arm based on results of detection by the lift arm sensor to lift and lower the work machine (¶15 and ¶56-60 – using position and implement orientation sensors to determine measured boom angle corresponding to the recited a lift arm sensor for detecting a pivot angle of the lift arm about the fulcrum to determine heights and angles of the implement which contribute to the determination and optimization of a specified target distance corresponding to the recited control pivot angle to lift and lower the work machine).

Regarding claim 5, Weidenback further discloses the control unit is configured to set the regulation height as a position that is a predetermined distance away from a position where the rear sensor detects the work machine while the work machine is lifted (¶70 – control module determining specified target distance corresponding to the recited regulation height based on optimal spray application range relative to the canopy, ground, plow depth, harvester head position, planting depth or the like corresponding to the recited predetermined distance from the position where the rear sensor detects the work machine while the work machine is lifted).

Regarding claim 6, Weidenback further discloses the control unit is configured to prevent setting the regulation height until after a predetermined time passes during which no object is detected by the rear sensor (¶83-86 – reliability or confidence is measurement consistency over a window of time corresponding to the recited predetermined time, where lower reliability corresponding to the recited anomaly data over a predicted window is disregarded when calculating specified target distance, therefore preventing the setting of regulation height until after a predetermined time has passed during which no anomaly or object is detected).

Regarding claim 7, Weidenback further discloses the control unit is configured to repeatedly perform trial lifting until variations in the results of detection by the rear sensor are reduced to within a predetermined range (¶83-86 – measurements are consistently taken over predictive windows where higher reliability data corresponding to the recited variations are reduced to within a predetermined range).

Regarding claim 8, Weidenback further discloses the control unit is configured to store the regulation height in association with identification information of the work machine (¶108 teaches measurements values are stored).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, Hiramatsu (US 2018/0181143) discloses lifting the height of the work machine in response to starting a turn (¶19), but no prior art either alone or in combination teach autonomously stopping rearward detection, lifting work machine, AND starting a turn in response to determining the vehicle has reached the turning start point.

Regarding claim 10, Dalfra et al. (US 2020/0201347) discloses a self moving device including disabling a sensor when moving forward (¶639), but no prior art either alone or in combination teach autonomously stopping a rearward detection when a vehicle body is moving forward.

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Takahashi et al. (US 2019/0177953) discloses a hydraulic boom raising system that deactivates a sensor in response to switching maximum capacity system (¶249).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665